Citation Nr: 0520465	
Decision Date: 07/28/05    Archive Date: 08/08/05

DOCKET NO.  03-01 232 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for hypertension and 
coronary artery disease as secondary to service connected 
diabetes mellitus. 


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

Nicholas Xanthakos, Associate Counsel




INTRODUCTION

The veteran had active service from August 1965 to June 1969.

The case comes before the Board of Veterans' Appeals (Board) 
from a January 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  

The Board notes that a September 2004 VA examination report 
is of record wherein it is noted that the veteran reported he 
was in active duty reserve status when his hypertension was 
diagnosed in 1996.  Therefore, a claim for direct service 
connection for hypertension is inferred and referred to the 
RO for appropriate action.


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision.    

2.  The competent medical evidence of record does not 
establish that the currently diagnosed hypertension and 
coronary artery disease are causally or etiologically related 
to the service-connected diabetes mellitus.


CONCLUSION OF LAW

The veteran's currently diagnosed hypertension and coronary 
artery disease are not proximately due to or the result of 
the service-connected diabetes mellitus.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.303, 
3.310 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), see 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), VA first has a duty to notify the appellant and the 
accredited representative of any information and evidence 
necessary to substantiate his/her claims for VA benefits.  
See generally 38 U.S.C.A. §§ 5102, 5103 (West 2002).  In 
August 2001, VA issued regulations to implement the VCAA.  
38 C.F.R. § 3.102, 3.156(a), 3.159 and 3.326(a).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 
3.159(c)(4)(iii), VA stated that the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA.  Accordingly, in general 
where the record demonstrates that the statutory mandates 
have not been satisfied, the regulatory provisions likewise 
are not satisfied.  However, in this case, for the reasons 
set forth below, the VA has complied with the VCAA, as well 
as the implementing regulations, in reference to the issue 
addressed in this decision.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been 
informed of the evidence needed to show his entitlement to 
his claim via the November 2001 RO letter, the January 2002 
rating decision, the December 2002 statement of the case, the 
January 2004 Board remand, the January 2004 RO letter and the 
March 2005 supplemental statement of the case.  Therefore, 
the notification requirement has been satisfied.  See 
Quartuccio, supra.

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c).  In this case, all 
identified and available medical evidence has been obtained, 
including treatment medical records and examination reports.  
Furthermore, the veteran was given the benefit of presenting 
testimony and/or evidence at a hearing on appeal, but he 
declined such opportunity.  As no additional evidence, which 
may aid the veteran's claim or might be pertinent to the 
bases of the claim, has been submitted or identified, the 
duty to assist requirement has been satisfied.  See 
Quartuccio, supra.

Finally, the VCAA requires that VA must provide notice that 
informs the claimant (1) of any information and evidence not 
of record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2003); and 
VAOPGCPREC 7-2004.    

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element" per se, the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  In particular, the RO 
asked the veteran to tell VA about any additional information 
or evidence that the veteran wanted VA to try and get for him 
and to send VA the evidence that was needed as soon as 
possible.  By various informational letters, a statement of 
the case, supplemental statements of the case and their 
accompanying notice letters, VA satisfied the fourth element 
of the notice requirements.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  Here, the veteran is not prejudiced by the 
Board's consideration of his claim as VA has already met all 
notice and duty to assist obligations to the veteran under 
the VCAA.  See also Mayfield v. Nicholson, No. 02-1077, 2005 
WL 957317 (Vet. App. Apr. 14, 2005).

In essence, the veteran in this case has been notified as to 
the laws and regulations governing his claim.  He has, by 
information letters, a rating decision, a statement of the 
case, a Board remand and a supplemental statement of the 
case, been advised of the evidence considered in connection 
with his appeal and what information VA and the veteran would 
provide.  Thus, the Board finds that there has been no 
prejudice to the veteran that would warrant further 
notification or development.  As such, the veteran's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard, 4 Vet. App. at 393.

The applicable law provides that service connection may be 
granted for a disability resulting from a disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303(a) (2004).  In addition, 
a disability which is proximately due to, or results from, 
another disease or injury for which service connection has 
been granted, shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a) (2004).  As well, when 
aggravation of a disease or injury for which service 
connection has not been granted is proximately due to, or the 
result of, a service-connected condition, the veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

At present, the veteran is service-connected for diabetes 
mellitus and contends that he is entitled secondary service 
connection for hypertension and coronary artery disease.    

The evidence of record includes private medical records from 
Rajinder Verma, M.D., and P.K. Kaimal, M.D., both received in 
September 2001.  These medical records document the medical 
treatment the veteran has received for various medical 
conditions.  However, these medical records contain no 
opinions that relate the veteran's hypertension or his 
coronary artery disease to his diabetes mellitus. 

A VA medical examination was conducted in November 2001.  The 
examining physician indicated that the veteran's coronary 
artery disease was unrelated to diabetes mellitus that had 
been diagnosed in the previous year.  As well, the examiner 
indicated that it was unlikely that the veteran's 
hypertension was related to diabetes mellitus.  

A letter dated in August 2002 from Dr. Kaimal is also 
included in the record.  In his letter Dr. Kaimal indicated 
that diabetes mellitus is a contributing factor for the 
development of coronary artery disease.  Dr. Kaimal does not 
specify if diabetes mellitus contributed to the veteran's 
coronary artery disease. 

The VA examined the veteran again in September 2004.  The 
veteran told the examiner that his hypertension was first 
diagnosed in 1996 but was not treated until 2001.  The 
examiner also indicated that the veteran's diabetes mellitus 
was not diagnosed until 2001.  Urinalysis revealed no 
evidence of diabetic nephropathy.  The examining physician 
explained that nephropathy must be present to establish a 
link between diabetes and hypertension.  In the examiner's 
opinion, since the veteran's hypertension was diagnosed 5 
years before diabetes mellitus and because the veteran has no 
nephropathy, the veteran's hypertension was not related to 
diabetes mellitus.  The examiner also addressed the etiology 
of the veteran's coronary artery disease.  The examiner 
indicated that coronary artery disease was diagnosed at the 
same time as the veteran's diabetes mellitus, and found no 
evidence that diabetes preceded the veteran's coronary artery 
disease.  As well, the examiner found no evidence that a 
preceding phase of insulin resistance was present prior to 
the development of the veteran's coronary artery disease.  In 
summation, the examiner also found no evidence that the 
veteran's coronary artery disease was related to diabetes 
mellitus. 

Despite the veteran's assertions, the medical evidence of 
record does not support a grant of the veteran's claim of 
service connection for hypertension or coronary artery 
disease as secondary to service-connected diabetes mellitus.  
It is the Board's duty to assess the credibility and 
probative value of evidence and, provided that it offers an 
adequate statement of reasons or bases, the Board may favor 
one medical opinion over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  In this respect, the Board notes that 
the September 2004 VA medical examination report, 
specifically addressing the etiology of the veteran's 
hypertension and his coronary artery disease, indicated that 
there was no association between his hypertension and his 
coronary artery disease and his diabetes mellitus.  As well, 
a November 2001 VA medical examination found no relationship 
between the veteran's diabetes mellitus and his hypertension 
and coronary artery disease.  The only medical evidence that 
the veteran has submitted in support of his claim is the 
August 2002 letter from Dr. Kaimal.  However, the Board notes 
that Dr. Kaimal does not state that the veteran's coronary 
artery disease was the result of his diabetes mellitus; Dr. 
Kaimal merely states that diabetes mellitus is a contributing 
factor to the development of coronary artery disease.  

The veteran has submitted no credible medical evidence 
supporting his contention that his diabetes mellitus and 
coronary artery disease are etiologically related to his 
currently diagnosed diabetes mellitus.  Additionally, the 
record does not contain any credible medical evidence 
supporting the veteran's claim; therefore, the veteran's 
claim for service connection for hypertension and coronary 
artery disease as secondary to service connected diabetes 
mellitus must be denied. 

The Board acknowledges the sincerity of the veteran's 
statements in support of his claim.  The veteran is certainly 
competent to provide an account of the symptoms that he 
experiences and has experienced.  Hayes v. Brown, 9 Vet. App. 
67, 72 (1996); Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  
However, since he is a lay person, he is not competent to 
offer an opinion requiring medical knowledge or expertise.  
Therefore, the Board finds that his statements, no matter how 
sincere, cannot be utilized in lieu of competent medical 
evidence to prove the existence of an actual diagnosis, 
and/or to establish a medical nexus.  See LeShore v. Brown, 8 
Vet. App. 406, 409 (1995); Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1995).

For the reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against 
finding that service connection for hypertension and coronary 
artery disease as secondary to service-connected diabetes 
mellitus is warranted.  In making this determination, the 
Board has considered the provisions of 38 U.S.C.A. § 5107(b) 
regarding the benefit of the doubt, but there is not such a 
state of equipoise of the positive evidence with the negative 
evidence to otherwise grant the veteran's claim.  The appeal 
is accordingly denied.


ORDER

Service connection for hypertension and coronary artery 
disease as secondary to service connected diabetes mellitus 
is denied. 



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


